DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 7/5/22 in response to the Office Action of 4/5/22 are acknowledged and have been entered.
	Claims 43-49 have been added by Applicant.
	Claims 1-7, 12-14, 17-21, 29-34, 38, 39, and 42-49 are pending.
	Claims 14 and 17-20 remain withdrawn and claims 29-34, 38, and 39 are withdraw for being drawn to unelected inventions (including unelected or rejoined species).
	Claims 1, 29, 34, 38, 39, and 42 have been amended by Applicant.
	Claims 1-7, 12, 13, 21, and 42-49 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following four species have been previously elected or previously rejoined:
(1)  determining levels of BMP4 and AREG in a sample from a patient that has been treated with the anti-PD-1 antibody pembrolizumab;
(2) determining levels of IL-6 and IL-8 in a sample from a patient that has been treated with the anti-PD-1 antibody nivolumab;
(3) determining levels of IL-8 protein in a sample from a patient that has been treated with the anti-CTLA-4 antibody ipilimumab; and
(4) determining levels of sPD-L1 protein in a sample from a patient that has been treated with the anti-PD-1 antibody nivolumab.
The following species is now rejoined:
(5) determining levels of IL-10 in a sample from a patient that has been treated with the anti-PD-1 antibody nivolumab.
	The following Office Action contains NEW GROUNDS of rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 112
Claims  1-7, 12, 13, 21, and 42-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of administering an immune checkpoint inhibitor (ICI) to a patient with cancer, determining levels of recited factors in biological samples from the subject, and comparing said levels, does not reasonably provide enablement for methods wherein a fold-change of just any recited factor above 1 in recited samples from a cancer patient before and after a recited ICI treatment indicates the cancer patient has reduced responsiveness to treatment with said ICI.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are broadly drawn to methods wherein a fold-change of just any recited factor above 1 in recited samples from a cancer patient before and after a recited ICI treatment indicates the cancer patient has reduced responsiveness to treatment with said ICI. 
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification discloses recited factors induced in the circulation of cancer patients in response to anti-PD-1 and anti-PD-L1 ICI (Tables 3, 5, and 6, in particular). However, the specification does not describe which recited factors induced in the circulation of cancer patients in response to treatment with an ICI are (or are not) induced at a fold change above 1 in patients with reduced responsiveness to said treatment.
The level of unpredictability for using levels of particular factors to detect any disease state (including a responsive or non-responsive disease state) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that particular levels of particular factors are indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular levels of said particular factors.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating particular levels of particular factors correlating with a particular diseased state, one of skill in the art would not predict said particular levels of said particular factors correlate with said particular diseased state. Experimentation to identify such a correlation would in itself be inventive.
Further, the recited fold-change of the recited factor IL-10 with nivolumab is taught by Yamazaki et al (Cancer Science, 2017, 108(5): 1022-1031; 3/13/19 IDS) as having “no statistical significance” (right column on page 1030). 
Further, treatment of cancer patients with the recited factor GM-CSF is taught by Tian et al (Signal Transduction and Targeted Therapy, 2016, 1 (16025), 10 pages) to be therapeutically beneficial and contribute to “remarkable antitumor immune effects” (Abstract and Figure 3, in particular). The instant claims recite an increase in GM-CSF after ICI treatment (fold-change above 1) is indicative of “reduced responsiveness” to the ICI. It would be considered unexpected that an ICI-induced increase in a factor (such as GM-CSF) that is a factor that has been demonstrated to provide therapeutic benefit to cancer patients would correlate with reduced responsiveness to said ICI treatment without providing evidence that the ICI-induced increase in the factor correlates with reduced responsiveness to said ICI. 
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods wherein a fold-change of just any recited factor above 1 in recited samples from a cancer patient before and after a recited ICI treatment indicates the cancer patient has reduced responsiveness to treatment with said ICI, and Applicant has not enabled said methods because it has not been shown that a fold-change of just any recited factor above 1 in recited samples from a cancer patient before and after a recited ICI treatment correlates with the cancer patient having reduced responsiveness to treatment with said ICI. Further, undue experimentation would be required to identify which recited factors function with which ICI in order to perform the methods as claimed.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12, 13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al (Cancer Science, 2017, 108(5): 1022-1031; 3/13/19 IDS).
Yamazaki et al teaches a method comprising administering the anti-PD-1 antibody nivolumab to a cancer patient every three weeks  (right column on page 1023, in particular) and performing an assay on blood serum samples from the patient immediately before and 43 days after administering the antibody to determine the level of IL-10 in the samples, establishing a fold change for IL-10 by comparing the levels of IL-10 in the samples, and determining the patient’s responsiveness to the antibody on the fold-change, wherein a fold-change above 1 indicates a cancer patient with reduced responsiveness to said antibody (see Supplementary Fig. 1(a), in particular). Regarding instant claim 21, Yamazaki et al further teaches said patient as a patient that has received chemotherapy (right column of page 1026, in particular). Regarding instant claim 2, one of skill in the art would recognize blood serum is blood plasma without clotting factors. Therefore, the blood serum of Yamazaki et al is a portion of blood plasma and detecting IL-10 in blood serum detects IL-10 in blood plasma. Yamazaki et al further demonstrates said method wherein the fold-change is above 1.5 (see Supplementary Fig. 1(a), in particular).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642